Proceeding pursuant to CPLR article 78 to review a determination of the respondent city manager, dated August 7, 1979, which, after a hearing, found petitioner guilty of three specifications of misconduct and suspended him without pay for a period of 45 days. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. On the record considered as a whole, the determination is supported by substantial evidence. Damiani, J. P., O’Connor, Weinstein and Thompson, JJ., concur.